Citation Nr: 1633039	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as due to an undiagnosed illness and to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, Two Sons, Brother, and Friend


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  He had service in Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a February 2015 decision, the Board denied the claim for service connection for headaches.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a November 2015 Order, the Court granted a November 2015 Joint Motion for Remand filed by the parties, and remanded the issue for further development. 


REMAND

In the November 2015 Joint Motion, the parties agreed that the Board, in its February 2015 decision, did not provide an adequate statement of reasons or bases for denying the claim due to the Board's reliance on the opinion of an October 2013 VA examiner.  In the October 2013 VA medical examination report, the VA examiner stated that the overuse of medication for hip pain was a "partial etiology" of the Veteran's headaches at the time of examination.  In the Joint Motion, the parties noted that the Veteran first started taking medication for a hip disorder in 2009, but had been treated for a diagnosed headache disorder in November 2004.  As the Veteran had filed a claim for service connection for a headache disorder in June 2006, the October 2013 VA examiner had not provided a rationale for the claimed headache disorder during the entire pendency of the Veteran's claim for benefits.  As the October 2013 VA examiner's findings were agreed to be inadequate, the Board finds that an additional examination is necessary to determine the etiology of the claimed headache disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment for headaches.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be placed in the record.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records.

2.  Schedule the Veteran for a VA neurology examination to determine the etiology of a headache disability.  The examiner must review the record and must note that review in the report.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's reported headache symptoms, dating back to the June 2006 date of the claim, can be attributed to any known clinical diagnosis or are they evidence that the has a chronic disability due to an undiagnosed illness secondary to his service in Southwest Asia during the Persian Gulf War?

(b)  If the Veteran's headache symptoms, dating back to the June 2006 date of the claim, can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they are related to service or any incident of service?

(c)  If the Veteran's headache symptoms, dating back to the June 2006 date of the claim, can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they have been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected psychiatric disability, to include any medication taken for that disability?

(d)  If the Veteran's headache symptoms, dating back to the June 2006 date of the claim, can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they have been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected skin disability, to include any medication taken for that disability?

(e)  If the Veteran's headache symptoms, dating back to the June 2006 date of the claim, can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they have been caused aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected immune thrombocytopenic purpura, to include any medication taken for that disability?

(f)  If the Veteran's headache symptoms, dating back to the June 2006 date of the claim, can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they have been caused aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected numbness and paresthesia of the upper and lower extremities, to include any medication taken for that disability?

(g)  If the Veteran's headache symptoms, dating back to the June 2006 date of the claim, can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they have been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected eye disability, to include any medication taken for that disability?
 
3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

